16-4081
    Lin v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 614 752
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 1st day of March, two thousand eighteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    WEI WEI LIN,
                            Petitioner,

                      v.                                         16-4081
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                       Gerald Karikari, New York, NY.

    FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
                                          Attorney General; Paul Fiorino,
                                          Senior Litigation Counsel; Judith
                                          R. O’Sullivan, Trial Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of
                                  Justice, Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Wei Wei Lin, a native and citizen of the

People’s Republic of China, seeks review of a November 15,

2016, decision of the BIA affirming a May 25, 2016, decision

of an Immigration Judge (“IJ”) denying Lin’s application for

asylum,       withholding    of   removal,   and    relief    under     the

Convention Against Torture (“CAT”).           In re Lin, No. A 205 614

752 (B.I.A. Nov. 15, 2016), aff’g No. A 205 614 752 (Immig.

Ct.    N.Y.    City   May   25,   2016).     We   assume   the   parties’

familiarity with the underlying facts and procedural history

in this case.

       We have reviewed the IJ’s decision as modified by the

BIA’s decision.       See Yang v. Dep’t of Justice, 426 F.3d 520,

522 (2d Cir. 2005).         The applicable standards of review are

well    established.        See   8 U.S.C.   § 1252(b)(4)(B);     Lin    v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).                “Considering
                                     2
the totality of the circumstances, and all relevant factors,

a trier of fact may base a credibility determination on the

demeanor, candor, or responsiveness of the applicant . . . ,

the consistency between the applicant’s or witness’s written

and oral statements . . . , the internal consistency of each

such statement, the consistency of such statements with other

evidence of record . . . and any inaccuracies or falsehoods

in such statements, . . . or any other relevant factor.”        8

U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”          Lin, 534

F.3d at 167.    Substantial evidence supports the agency’s

determination that Lin was not credible.

    The agency reasonably relied on inconsistencies between

Lin’s testimony and that of a witness on her behalf.          Lin

testified that she was beaten during her six-day detention

for attending an underground Christian church and that she

suffered bruising as a result.       Nevertheless, she stated that

she did not seek treatment at a hospital or from a doctor,

instead treating herself with lotions that she purchased from
                                 3
a store.   In contrast, Lin told Chen Bin Xue, Lin’s cousin,

that she was treated at a hospital after her release from

detention. When confronted regarding this inconsistency, Xue

compounded it by stating first that Lin was treated by a

hospital as an outpatient, and subsequently stating that Lin

went to the hospital to obtain a prescription for the lotion

Lin used to treat herself.       Finally, Xue testified that Lin

did not tell her that she had been treated at a hospital.

The agency was permitted to rely on these inconsistencies,

which concerned the reliability of both Lin and Xue, as well

as the level of harm Lin allegedly experienced in China.         See

id.; Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

2006)   (holding   that   material   inconsistency    relating   to

central aspect of asylum claim “afforded substantial evidence

to support adverse credibility finding”).

    The    agency’s   demeanor   finding   further    supports   the

adverse    credibility    determination.        See     8   U.S.C.

§ 1158(b)(1)(B)(iii); Lin v. Dep’t of Justice, 453 F.3d 99,

109 (2d Cir. 2006).    With respect to her reasons for forgoing

medical treatment following the physical abuse she claimed to

have suffered in detention, for example, the record also
                                 4
supports the IJ’s conclusion that Lin’s testimony lacked

credible detail.        Although Lin alleged that she was “brutally

beaten,” App. 414, she gave vague answers as to why she did

seek    medical    attention     at        a     hospital,    alternatively

explaining that (1) she “did not want to go out because [of]

the way [she] got beat up,” id. at 114, (2) “the hospital was

kind of far away,” id., and (3) she did not need treatment

even though her “body had black and blue” bruises and her

“face was all swollen,” id. at 109.              Moreover, the IJ observed

that Lin’s demeanor shifted on cross-examination, in that she

began to take long pauses and responded to questions with

questions    of    her    own.       See       Zhang   v.    Immigration   &

Naturalization Serv., 386 F.3d 66, 73-74 (2d Cir. 2004)

(affording particular deference to the IJ because he is able

to “assess[] testimony together with witness demeanor”),

overruled on other grounds by Lin v. Dep’t of Justice, 494

F.3d 296 (2d Cir. 2007).

       Finally, the IJ reasonably found that Lin failed to

rehabilitate      her    testimony        with    reliable    corroborating

evidence.   “An applicant’s failure to corroborate his or her

testimony may bear on credibility, because the absence of
                                      5
corroboration     in    general     makes    an    applicant          unable   to

rehabilitate testimony that has already been called into

question.”      Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

2007).    Lin’s evidence was insufficient to rehabilitate her

testimony or independently corroborate her claim because (1)

the documents upon which she relied were prepared for the

purpose    of   litigation     by    parties      not   subject        to    cross

examination; (2) she relied solely on her own testimony to

authenticate the documents in question; and (3) at least one

of the documents’ drafters, Lin’s mother, was an interested

party.    See, e.g., Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

2013)     (explaining     that      “[w]e    defer      to      the     agency’s

determination     of     the     weight     afforded       to     an     alien’s

documentary     evidence”        where      BIA    “gave        ‘very       little

evidentiary weight’” to letter that “was unsworn and . . .

submitted by an interested witness,” ).

    Substantial         evidence      supports       the     IJ’s       adverse

credibility determination given the inconsistent testimony

from Lin and Xue, the aforementioned observations concerning

Lin’s demeanor, and the lack of reliable corroboration.                        See

8 U.S.C. § 1158(b)(1)(B)(iii); Lin, 534 F.3d at 165-66.                      That
                                      6
finding is dispositive of asylum, withholding of removal, and

CAT relief here because Lin’s right to all three remedies

relies on her credibility concerning past events.   See, e.g.,

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007); Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                  FOR THE COURT:
                  Catherine O’Hagan Wolfe, Clerk of Court




                              7